 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9
       MARIA DEL CARMEN MARTINEZ                        Case No. C18-1180 RSM
10     PATTERSON,
                                                       ORDER RE: MOTIONS TO SEAL
11                    Plaintiff,

12                        v.

13     AT&T SERVICES INC., a Delaware
       Corporation,
14
                      Defendant.
15

16                                         I.     INTRODUCTION
17          This matter comes before the Court on Plaintiff Maria del Carmen Martinez-Patterson’s
18   Motion to Seal, filed on July 18, 2019, and Defendant AT&T Services Inc. (AT&T)’s Motion to
19   Seal, filed on July 29, 2019. Dkts. ##20, 27. Both Motions relate to documents designated as
20   “confidential” by AT&T under the parties’ Protective Order and therefore filed under seal
21   pursuant to Local Civil Rule 5(g). A full summary of the case is not necessary.
22          For the foregoing reasons, the Court DENIES Plaintiff’s Motion to Seal (Dkt. #20) and
23   GRANTS AT&T’s Motion to Seal (Dkt. #27).


     ORDER RE: MOTIONS TO SEAL
     PAGE - 1
 1                                             II.     DISCUSSION

 2           “There is a strong presumption of public access to the court’s files.” Local Rules W.D.

 3   Wash. LCR 5(g). However, for sealed discovery documents attached to non-dispositive motions,

 4   the Ninth Circuit has found that this strong presumption is rebutted given that such documents

 5   are often “unrelated, or only tangentially related, to the underlying cause of action.” Kamakana

 6   v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (quoting Phillips v. General

 7   Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002)) (internal quotations omitted). Accordingly,

 8   a “good cause” showing under Rule 26(c) may suffice to keep under seal documents attached to

 9   non-dispositive motions. Id. Rule 26, which gives district courts flexibility in balancing and

10   protecting the interests of private parties, states that “good cause” is shown where forbidding

11   disclosure or discovery would “protect a party or person from annoyance, embarrassment,

12   oppression, or undue burden or expense . . . .” Fed. R. Civ. P. 26(c).

13          The Court’s Local Rules explicitly instruct parties to present legal and evidentiary support

14   in a motion to seal. Normally that motion must include “a specific statement of the applicable

15   legal standard and the reasons for keeping a document under seal, with evidentiary support from

16   declarations where necessary.” Local Rules W.D. Wash. LCR 5(g)(3)(B). However:

17                  Where parties have entered a litigation agreement or stipulated
                    protective order (see LCR 26(c)(2)) governing the exchange in
18                  discovery of documents that a party deems confidential, a party
                    wishing to file a confidential document it obtained from another
19                  party in discovery may file a motion to seal but need not satisfy
                    subpart (3)(B) above. Instead, the party who designated the
20                  document confidential must satisfy subpart (3)(B) in its response to
                    the motion to seal or in a stipulated motion.
21
     LCR 5(g)(3). In this case, the protective order stipulated and agreed to by the parties on February
22
     28, 2019 explicitly states that “Local Civil Rule 5(g) sets forth the procedures that must be
23


     ORDER RE: MOTIONS TO SEAL
     PAGE - 2
 1   followed and the standards that will be applied when a party seeks permission from the court to

 2   file material under seal.” Dkt. #19 at 4.

 3          A. Plaintiff’s Motion to Seal

 4          Plaintiff’s Motion to Seal (Dkt. #20) concerns an organizational chart, employee

 5   performance rankings, and an internal message exchange between AT&T employees designated

 6   by AT&T as “confidential” under the Protective Order. Plaintiff relied on this material in support

 7   of her Motion to Compel. Dkt. #20 at 2. Pursuant to Local Civil Rule 5(g), AT&T’s confidential

 8   designations required Plaintiff to file these documents under seal. Plaintiff contends that the

 9   records AT&T designated as “confidential” should not be sealed but claims that AT&T never

10   responded to Plaintiff’s request to remove the confidential designation. Id.

11          As the party designating the document confidential, AT&T was required to set forth the

12   applicable legal standard pursuant to LCR 5(g)(3)(B) and explain why a less restrictive alternative

13   was not sufficient. See Local Rules W.D. Wash. LCR 5(g)(3). However, AT&T has not filed a

14   response to Plaintiff’s Motion. Given the redactions on the organizational chart and the option to

15   redact any identifying information in the performance reviews, the Court finds that re-filing the

16   documents with redactions would sufficiently protect any confidential material.

17          Accordingly, the Court DENIES Plaintiff’s Motion to Seal (Dkt. #20) and ORDERS

18   Plaintiff to re-file the exhibits (Dkt. #23) with redactions of identifying information in the

19   performance reviews, Ex. M, and any identifying information or otherwise sensitive material in

20   the internal message exchange, Ex. R.

21          B. Defendant’s Motion to Seal

22          AT&T’s Motion to Seal (Dkt. #27) concerns information on AT&T’s corporate policies

23   and record retention practices. It also contains a longer excerpt of the internal message exchange



     ORDER RE: MOTIONS TO SEAL
     PAGE - 3
 1   filed under seal by Plaintiff. See Dkt. #23, Ex. R. AT&T relied on this material in support of its

 2   opposition to Plaintiff’s motion to compel (Dkt. #24).

 3          AT&T argues that the reports should be sealed on the basis that they contain proprietary

 4   information that outweighs the general public right to access. Dkt. #27 at 2 (describing risk of

 5   competitive harm). Plaintiff does not oppose AT&T’s motion. The Court finds that AT&T has

 6   sufficiently shown good cause to keep these documents under seal.

 7          Accordingly, the Court GRANTS AT&T’s Motion to Seal (Dkt. #27).

 8                                            CONCLUSION

 9          Having reviewed the relevant briefing, the declarations and exhibits attached thereto, and

10   the remainder of the record, the Court hereby finds and ORDERS:

11          1) Plaintiff’s Motion to Seal (Dkt. #20) is DENIED. Within fourteen (14) days from

12              the date of this Order, Plaintiff shall re-file the exhibits (Dkt. #23) with redactions of

13              identifying information in the performance reviews, Ex. M, and any identifying

14              information or otherwise sensitive material in the internal message exchange, Ex. R;

15          2) Defendant’s Motion to Seal (Dkt. #27) is GRANTED and the filing shall remain

16              sealed.

17

18          DATED this 18th day of October 2019.

19

20                                                 A
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22

23


     ORDER RE: MOTIONS TO SEAL
     PAGE - 4
